 1

 2

 3

 4

 5

 6

 7

 8                              UNITED STATES DISTRICT COURT
 9                                     DISTRICT OF NEVADA
10

11    RICARDO QUINTANILLA,                            Case No. 2:20-cv-00211-GMN-NJK
12                      Petitioner,                   ORDER
13           v.
14    BRIAN WILLIAMS, et al.,
15                      Respondents.
16

17          Petitioner having filed an unopposed motion for an extension of time (second request)

18   (ECF No. 36), and good cause appearing;

19          IT THEREFORE IS ORDERED that petitioner's unopposed motion for an extension of

20   time (second request) (ECF No. 36) is GRANTED. Petitioner will have up to and including July

21   1, 2021, to respond to the motion to dismiss (ECF No. 22).

22          DATED: May 18, 2021
23                                                                ______________________________
                                                                  GLORIA M. NAVARRO
24                                                                United States District Judge
25

26

27

28
                                                     1
